Citation Nr: 0512265	
Decision Date: 05/04/05    Archive Date: 05/18/05

DOCKET NO.  02-00 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an effective date earlier than October 9, 
1998 for the grant of service connection of post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an initial disability evaluation in excess 
of 30 percent for degenerative joint disease of the cervical 
spine with status post discectomies of C5-6 and C4-5 fusion.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1969 to 
August 1975.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from rating decisions dated May 10, 
1995 and October 2000 of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In January 2005, the veteran testified at a central office 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.  

In addition to PTSD and degenerative joint disease of the 
cervical spine with status post discectomies of C5-6 and C4-5 
fusion, the veteran also is currently service-connected for 
cervical radiculopathy of the right upper extremity 
associated with degenerative joint disease of the cervical 
spine with status post discectomies of C5-6 and C4-5 fusion, 
residuals of left lateral ligament tear of left ankle, 
cervicogenic headaches associated with degenerative joint 
disease of the cervical spine with status post discectomies 
of C5-6 and C4-5 fusion, dysphagia, hiatal hernia, scar 
residuals of excision of wart on right thumb, scar residuals 
of excision of wart on left foot, scar status post left 
inguinal hernia repair, bladder disturbance associate with 
degenerative joint disease of the cervical spine with status 
post discectomies of C5-6 and C4-5 fusion, and damage to 
ilio-inginal nerve.  In addition, individual unemployability 
has been granted from September 23, 2002.  

The Board notes that the veteran was informed at the hearing 
that in addition to the 30 percent rating for his cervical 
spine disability, he was service connected for disabilities 
associated with his cervical spine disability, such as his 
right and left arms, his headaches, and a bladder 
disturbance.  The veteran was asked whether he thought those 
individual rating were inadequate?  He answered, "No, but 
the effective date should be brought back.  That was all I 
was arguing.  Nothing more.  Nothing less.  I'd be happy to 
walk out of here if we could get the PTSD back to 1993 like 
it should've been."  The Board does not consider the 
veteran's statements a withdrawal of the issue for increased 
evaluation for his cervical spine disability, and, therefore, 
it remains in appellate status before the Board.      


FINDINGS OF FACT

1. In a December 1993 rating decision, the RO denied service 
connection for PTSD.

2. The veteran's request to reopen his claim for service 
connection for PTSD was received on October 9, 1998.

3.  The veteran's cervical spine disability is manifested by 
severe limitation of motion, muscle spasms, and pain on 
motion.


CONCLUSIONS OF LAW

1.  The requirements for an effective date earlier than 
October 9, 1998, for a grant of service connection for post-
traumatic stress disorder (PTSD) have not been met.  38 
U.S.C.A. §§ 5110 (West 2002); 38 C.F.R. § 3.400 (2004).

2.  The criteria for an evaluation of 40 percent for 
degenerative joint disease of the cervical spine with status 
post discectomies of C5-6 and C4-5 fusion have been met. 38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 
4.40, 4.45 4.171a, Diagnostic Code 5290, 5293 (2002) and 
5237, 5243 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Preliminary Matters

VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim of VA benefits.

VA has a duty to notify the veteran and his representative, 
if any, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 
5103; 38 C.F.R. § 3.159(b).  VA also has a duty to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  The Court 
further noted in Pelegrini that a VCAA notice as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim of VA benefits.  

In May 2002, the RO sent a letter to the veteran advising him 
what evidence was required to substantiate his claims for 
service connection.  The letter also asked the veteran to 
submit certain information.  In accordance with the 
requirements of the VCAA, the letter informed the veteran 
what evidence and information VA would be obtaining and what 
evidence the veteran still needed to provide.  The letter 
explained that VA would attempt to obtain evidence such as 
medical records, employment records, or records from other 
Federal agencies.  While the May 2002 notice letter did not 
specifically advise the veteran to provide any evidence in 
his possession that pertains to his claim, he was informed 
that VA would obtain any VA medical records or other medical 
treatment records that the veteran tells VA about or he could 
submit his own evidence.  The Board finds that the veteran 
was sufficiently put on notice as to the need for any 
available evidence to be received by VA and associated with 
the claims file, whether the evidence was in his possession, 
obtained by him, or obtained by VA.  

The Board notes that the RO provided the necessary notice 
with regard to the veteran's claims for service connection.  
The claim of entitlement to an earlier effective date for the 
grant of service connection and the claim of entitlement to 
an initial increased evaluation are downstream issues from 
the grants of service connection.  Grantham v. Brown, 114 
F.3d 1156 (1997).  VA's General Counsel held that no VCAA 
notice was required for such downstream issues.  VAOPGCPREC 
8-2003 (Dec. 22, 2003.  The Board is bound by the General 
Counsel's opinion. 38 U.S.C.A. § 7104(c).

As noted above, the Pelegrini decision held, in part, that a 
VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, only after the rating actions 
were promulgated did the RO, in May 2002, provide notice to 
the claimant regarding what information and evidence was 
needed to substantiate his claims. 

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  Here, the Board finds that any defect with 
respect to the timing of the VCAA notice requirement was 
harmless error.  While the notice provided to the veteran in 
May 2002 was not given prior to the first AOJ adjudication of 
the claim, the notice was provided by the AOJ prior to the 
transfer and certification of his case to the Board, and the 
content of the notice letter fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  Therefore, notwithstanding Pelegrini, 
to decide the appeal would not be prejudicial to him.  

With respect to VA's duty to assist the veteran, the RO 
obtained the veteran's service medical records, VA treatment 
records, and private treatment records.  Further, the veteran 
was afforded a VA examination in connection with his claim.  
The veteran has not referenced any unobtained evidence that 
might aid his claim or that might be pertinent to the bases 
of the denial of his claim.  As such, the Board finds that VA 
has done everything reasonably possible to assist the 
veteran.  In the circumstances of this case, additional 
efforts to assist him in accordance with the VCAA would serve 
no useful purpose.  

II.	Entitlement to an effective date earlier than October 
9, 1998 for the grant of service connection of post-
traumatic stress disorder (PTSD).

The veteran seeks an earlier effective date for the award of 
service connection for PTSD.  He has asserted that he should 
be granted an earlier effective date in January 1993 because 
that is when he originally submitted a claim for PTSD.  The 
veteran testified in January 2005 that he raised the issue in 
1993, it was addressed by the regional office, and that every 
time he was sent something, he would send in a letter of 
disagreement.   

In January 1993, the RO received the veteran's claim for 
service connection for PTSD and exposure to asbestos and 
Agent Orange.  By rating decision dated in December 1993, the 
RO denied service connection for PTSD as due to Agent Orange 
or asbestos exposure, skin rash as due to Agent Orange or 
asbestos exposure, numbness on the left side, and elevated 
eye pressure as due to Agent Orange or asbestos exposure.  
The basis for denial of service connection for PTSD was that 
the record was absent verification of wounds or combat 
stressors, service medical records were completely negative 
for any complaint, treatment or finding of any psychiatric 
disorder, and subsequent treatment records showed no 
psychiatric treatment and no diagnosis of PTSD.

In January 1994, the RO received a letter from the veteran of 
reconsideration requesting that his claim be reopened "for 
those reasons listed below."  The veteran listed that new or 
further evidence was offered for Decision No. 3, service 
connection for numbness of left side and that further 
evidence was offered for Decision No. 4, service connection 
for elevated eye pressure.  In addition, the veteran 
questioned why asbestos exposure was incorporated with 
exposure to herbicides and noted that the reasons and bases 
for Decision No. 8 and Decision No. 9, service connection for 
removal of warts on the right thumb and service connection 
for removal of warts on the left foot, were incorrect.    

In October 1998, the veteran submitted a VA Form 21-4138, 
statement in support of claim in which he advised that he 
wished to present additional evidence and testimony for the 
purpose of establishing eligibility for service connection 
for his cervical neck condition as well as PTSD from Vietnam.

By rating decision dated in February 2000, the RO continued 
the denial of service connection for PTSD.  In April 2000, 
the RO received the veteran's letter requesting that the 
February 2000 rating decision be rescinded.  By rating 
decision dated in July 2000, the RO continued the denial of 
service connection for PTSD.  In August 2000, the RO received 
the veteran's notice of disagreement with the July 2000 
rating decision.

A rating decision dated in October 2000 granted service 
connection for PTSD and assigned a 30 percent rating 
effective October 9, 1998.  In November 2000, the RO received 
the veteran's notice of disagreement with the effective date 
for the grant of service connection for PTSD.  A statement of 
the case was issued in November 2001 in which an effective 
date earlier than October 9, 1998 was essentially denied.  In 
January 2002, the RO received the veteran's VA Form 9.

The applicable law and regulations concerning effective dates 
state that, except as otherwise provided, the effective date 
for an evaluation and award of pension, compensation or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  

When new and material evidence (other than service department 
records) is received after a final disallowance, the 
effective date of the grant of service connection will be the 
date of receipt of the new claim or the date entitlement 
arose, which ever is later.  38 C.F.R. § 3.400(q)(1)(ii).

As noted above, an application for compensation received by 
the RO in January 1993 included a claim for service 
connection for PTSD.  The veteran's claim for service 
connection for PTSD was denied by rating decision in December 
1993.  In response to the December 1993 rating decision, the 
veteran requested that his claim be reopened and specifically 
listed service connection for numbness of left side, service 
connection for elevated eye pressure, service connection for 
removal of warts on the right thumb, service connection for 
removal of warts on the left foot.  The veteran also 
questioned the reason why asbestos exposure was incorporated 
with exposure to herbicides.  However, the veteran did not 
specifically request reconsideration of his PTSD claim, offer 
new and material evidence with respect to his PTSD claim, nor 
did he invoke his appellate rights as outlined in VA Form 
4107, Notice of Procedural and Appellate Rights, with respect 
to his PTSD claim within the one-year appellate period.  
Therefore, the December 1993 rating decision, with respect to 
the issue of service connection for PTSD, became final in 
December 1994.  See 38 C.F.R. § 20.302(a).

Although VA received numerous correspondences from the 
veteran after issuance of the December 1993 rating decision, 
none of these communications constituted a request to reopen 
the veteran's claim for service connection for PTSD.  It 
wasn't until the veteran submitted the October 9, 1998 VA 
Form 21-4138 that the issue of service connection for PTSD 
was again specifically mentioned.  Coincidentally, the 
veteran testified in January 2005 that he was first diagnosed 
with PTSD by a physician or a psychiatrist in 1998.    

It appears that the RO correctly construed the October 1998 
VA Form 21-4138 as a request to reopen the previously denied 
claim for service connection for PTSD.  
Therefore, the Board finds that an effective date prior to 
October 9, 1998 is not warranted for a grant of service 
connection for PTSD.



III.	Entitlement to an initial disability evaluation in 
excess of 30 percent for degenerative joint disease 
of the cervical spine with status post discectomies 
of C5-6 and C4-5 fusion

By rating decision dated in January 1995, service connection 
for a cervical spine condition with radiculopathy was denied.  
In January 1995, the RO received a letter from the veteran of 
requesting reconsideration of determination with the January 
1995 rating decision.

By rating decision in May 1995, service connection for a 
cervical spine condition was again denied.  In June 1995, the 
RO received a letter from the veteran of requesting 
reconsideration of determination with the May 1995 rating 
decision.  The RO construed this request as a notice of 
disagreement with the May 1995 rating decision.

A statement of the case was issued in October 1995, and the 
veteran submitted his VA Form 9 in November 1995.  After 
additional development, a supplemental statement of the case 
issued in April 1999 which again denied service connection 
for a cervical spine condition.  

A decision review officer's decision dated in September 1999 
granted service connection for degenerative joint disease 
cervical spine, status post C5-6 discectomy with central 
subligamentous disc herniation C4-5 and assigned a 30 percent 
rating effective January 7, 1993.  In addition, entitlement 
to a temporary total disability evaluation for cervical spine 
surgery was granted from February 22, 1994 to April 1, 1994.

In October 1999, the RO received a letter from the veteran 
regarding the September 1999 decision.  The veteran stated 
that he found numerous issues to be missing including no 
mentioning of documented mild posterior annular disc bulging 
at C3-4 and no mention of neurological evaluation regarding 
nerve damage to include periodic numbness in fingers, toes, 
legs; spasms in neck; periodic events of vertigo, motor 
dysfunction; and severe neck pain.  The RO construed the 
October 1999 letter as a notice of disagreement.  A statement 
of the case was issued in November 2001 in which the 30 
percent rating was continued.  In January 2002, the RO 
received the veteran's VA Form 9.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25.  Pyramiding, the evaluation of the same 
disability, or the same manifestation of a disability, under 
different diagnostic codes, is to be avoided when rating a 
veteran's service-connected disabilities. 38 C.F.R. § 4.14.  
It is possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes, however, the critical element 
in permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection for a cervical spine disability.  As such, it is 
not the present level of disability which is of primary 
importance, but rather the entire period is to be considered 
to ensure that consideration is given to the possibility of 
staged ratings; that is, separate ratings for separate 
periods of time based on the facts found.  Fenderson v. West, 
12 Vet. App. 119 (1999).

The Board notes that during the course of this appeal the 
regulations for rating disabilities of the spine were revised 
effective September 23, 2002, and effective September 26, 
2003.  See 67 Fed. Reg. 54345 (Aug. 22, 2002) and 68 Fed. 
Reg. 51454 (Aug. 27, 2003).

The VA General Counsel has held that where a law or 
regulation changes during the pendency of a claim for 
increased rating, the Board should first determine whether 
application of the revised version would produce retroactive 
results.  In particular, a new rule may not extinguish any 
rights or benefits the claimant had prior to enactment of the 
new rule.  VAOPGCPREC 7-2003 (Nov. 19, 2003).  However, if 
the revised version of the regulation is more favorable, the 
implementation of that regulation under 38 U.S.C.A. § 
5110(g), can be no earlier than the effective date of that 
change.  The VA can apply only the earlier version of the 
regulation for the period prior to the effective date of the 
change.

In this particular case, given the facts and the medical 
evidence regarding the condition of the veteran's cervical 
spine disability, the Board finds that a 40 percent 
disability rating is the most appropriate rating under the 
"old" criteria.

Prior to changes in the law, effective September 26, 2003, 
disabilities of the spine were evaluated pursuant to the 
criteria found in Diagnostic Codes 5285-5295 of the Schedule. 
38 C.F.R. § 4.71a.

The veteran is currently assigned a 30 percent disability 
rating for his service-connected back disability under 
provision of 38 C.F.R. § 4.71a, Diagnostic Code 5290 in 
effect prior to September 26, 2003 for limitation of motion 
of the cervical spine.

Prior to September 26, 2003, under Diagnostic Code 5290, a 
cervical spine disability with a severe limitation of motion 
was evaluated at 30 percent, the maximum possible evaluation 
under that diagnostic code. Moderate limitation of motion 
warranted a 20 percent evaluation.

Prior to September 26, 2003, intervertebral disc syndrome was 
rated under Diagnostic Code (DC) 5293.  Prior to September 
23, 2002, this code provided that pronounced intervertebral 
disc syndrome, with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, with 
little intermittent relief, warranted a 60 percent 
evaluation.   Severe intervertebral disc syndrome with 
recurring attacks with intermittent relief warranted a 40 
percent rating.  Moderate intervertebral disc syndrome, with 
recurring attacks, warranted a 20 percent rating.  Mild 
intervertebral disc syndrome warranted a 10 percent rating.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (as in effect prior 
to September 23, 2002).

Effective September 23, 2002, Diagnostic Code 5293 was 
changed as follows: Evaluate intervertebral disc syndrome 
(preoperatively or postoperatively) either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under Sec. 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.

With incapacitating episodes having a total duration of at 
least six weeks during the past 12 months, rate at 60 
percent.  With incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months, rate at 40 percent.  With 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months, 
rate at 20 percent.  With incapacitating episodes having a 
total duration of at least one week but less than two weeks 
during the past 12 months, rate at 10 percent.

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.

Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.

See Amendment to Part 4, Schedule for Rating Disabilities, 
effective September 23, 2002; 67 Fed. Reg. 54345-54349 
(August 22, 2002).

The Rating Schedule provides that traumatic and degenerative 
arthritis established by x-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic code for the specific joint or joints involved.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2003).  
Limitation of motion must be objectively confirmed by 
findings such a swelling, muscle spasm, or satisfactory 
evidence of painful motion, but in the absence of limitation 
of motion a compensable rating for degenerative arthritis can 
be assigned when there is x-ray evidence of the involvement 
of 2 or more major joints or 2 or more minor joint groups (10 
percent), or x-ray evidence of the same with occasional 
incapacitating exacerbations (20 percent).  Id.

The Rating Schedule also provides ratings for disability of 
the sciatic nerve (or neuritis or neuralgia) when there is 
evidence of mild incomplete paralysis (10 percent), moderate 
incomplete paralysis (20 percent), moderately severe 
incomplete paralysis (40 percent), severe incomplete 
paralysis with marked muscular atrophy (60 percent), or 
complete paralysis when the foot dangles and drops, has no 
active movement possible of muscles below the knee, and with 
flexion of knee weakened or (very rarely) lost (80 percent).  
See 38 C.F.R. § 4.124, Diagnostic Codes 8520, 8620, 8720.  It 
is noted that the term "incomplete paralysis" indicates a 
degree of lost or impaired function substantially less than 
the type picture for complete paralysis given with each 
nerve, whether due to varied level of the nerve lesion or to 
partial regeneration. When the involvement is wholly sensory, 
the rating should be for the mild, or at most, the moderate 
degree.  The ratings for the peripheral nerves are for 
unilateral involvement; when bilateral the rating should 
include the application of the bilateral factor.

As noted above, effective September 26, 2003, the regulations 
for rating disabilities of the spine were revised with 
reclassification of the diagnostic codes.  These reclassified 
diagnostic codes include 5237 (Lumbosacral or cervical 
strain), 5242 (Degenerative arthritis of the spine), and 5243 
(Intervertebral disc syndrome).  Reference is made to 
Diagnostic Code 5003 for degenerative arthritis of the spine 
and to the formula for rating intervertebral disc syndrome 
based on incapacitating episodes with instructions to apply 
the higher evaluation when all disabilities are combined.  38 
C.F.R. § 4.71a, The Spine (effective from September 26, 
2003).

The September 2003 regulation amendments provide a general 
rating formula for diseases and injuries of the spine (for 
diagnostic codes 5235 to 5243 unless 5243 is evaluated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes) with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease as follows:

Unfavorable ankylosis of the entire spine (100 percent);

Unfavorable ankylosis of the entire thoracolumbar spine (50 
percent);

Unfavorable ankylosis of the entire cervical spine, or 
forward flexion of the thoracolumbar spine to 30 degrees or 
less, or with favorable ankylosis of the entire thoracolumbar 
spine (40 percent);

For forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees, or the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees, or muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis (20 
percent);

For forward flexion of the thoracolumbar spine greater than 
60 degrees but not greater than 85 degrees, or combined range 
of motion of the thoracolumbar spine greater than 120 degrees 
but not greater than 235 degrees, or muscle spasm, guarding, 
or localized tenderness not resulting in abnormal gait or 
abnormal spinal contour, or vertebral body fracture with loss 
of 50 percent or more of the height (10 percent).

38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine (effective from September 26, 2003).

It is noted that when evaluating diseases and injuries of the 
spine, any associated objective neurologic abnormalities, 
including, but not limited to, bowel or bladder impairment, 
should be evaluated separately, under an appropriate 
diagnostic code. 38 C.F.R. § 4.71a, General Rating Formula 
for Diseases and Injuries of the Spine, Note (1).

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum that can 
be used for calculation of the combined range of motion.  38 
C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note (2).

In exceptional cases, an examiner may state that because of 
age, body habitus, neurologic disease, or other factors not 
the result of disease or injury of the spine, the range of 
motion of the spine in a particular individual should be 
considered normal for that individual, even though it does 
not conform to the normal range of motion as noted.  Provided 
that the examiner supplies an explanation, the examiner's 
assessment that the range of motion is normal for that 
individual will be accepted.  38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note 
(3).

Range of motion measurements are to be rounded off to the 
nearest five degrees.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (4).

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (5).

Disability of the thoracolumbar and cervical spine segments 
are to be separately evaluated, except when there is 
unfavorable ankylosis of both segments, which will be rated 
as a single disability.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (6).

The Board also notes that disability of the musculoskeletal 
system is primarily the inability, due to damage or infection 
in the parts of the system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination and endurance.  It is essential that the 
examination on which ratings are based adequately portrays 
the anatomical damage, and the functional loss, with respect 
to all these elements.  The functional loss may be due to 
absence of part, or all, of the necessary bones, joints and 
muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part which becomes painful on use must be regarded as 
seriously disabled.  38 C.F.R. §§ 4.40, 4.45. See Deluca v. 
Brown, 8 Vet. App. 202 (1995).

At the May 1997 VA examination, the examiner reported that 
the veteran was found to have a spur of C5-C6 by MRI in 1993 
and he was operated on in August 1994 and was found to have 
herniation of the cervical disc at level of C5-C6.  The 
veteran also reported that after the operation, he developed 
anterior neck pain with some difficulty in swallowing, some 
pain on motion, and occipital headache on and off.  The 
examiner noted that the veteran complained of tingling in the 
right arm, numbness and weakness in left little finger and 
numbness in left ring finger.  Physical examination revealed 
that he ambulated normally, his posture and gait were normal.  
The examiner noted some limitation of motion of the neck..  
Neurological examination revealed that the veteran 
demonstrated less pinprick sensation of the dorsal aspect of 
the left forearm.  He had normal grips bilaterally.  The 
examiner noted that there was a surgical scar of the left 
anterior neck about three inches ling, whitish, nontender and 
well healed.  X-rays of the cervical revealed an old fusion 
of the C5-6 disc space and mild facet sclerosis.  Three was, 
however, no fracture deformity noted.

At the September 1998 VA examination, the veteran complained 
of pain the back of the neck with spasms radiating across the 
back of his neck going to the right when he rotates to the 
left and vice versa.  The veteran reported that pain and 
spasms worsen when he does lifting and runs across both 
shoulders down into the shoulder blades.  The veteran also 
complained of numbness in his hands and vertigo.  The veteran 
denied using any braces or neck supports.

The examiner noted that a plain cervical spine done in May 
1998 showed mild diffuse degenerative osteoarthritis.  An RI 
done in June 1998 showed a small central subligamentous disc 
herniation, C4-5, associated with cord impingement.  It was 
felt that there was mild anterior-posterior stenosis and 
moderate bilateral foraminal stenosis present at the C4-5 
disc level as well as the fused C5-6 site.  A CAT scan done 
in June 1998 showed spurring of C5-C6 bilaterally, more on 
the left without evidence of disc herniation or spinal canal 
stenosis, and calcification of the ligamenta flava at C5-6 
and at C6-7.  An electromyogram, also done in June 1998, was 
considered normal except for a few polyphasics in C6 and C7 
on the left, with normal paraspinal muscles.

On Physical examination, cervical spine range of motion 
exercises demonstrated 60 degrees flexion, 45 degrees of 
extension, rotation to the right was 30 degrees, rotation to 
the left was 25 degrees, and side bending bilaterally was 20 
degrees.  The examiner noted that the measurements did not 
change on attempted passive motion or against strong 
resistance.  The veteran reportedly complained of pain in the 
back of his neck on rotation to either side.  The examiner 
noted that the reflexes in the upper extremities were within 
normal limits and there were no sensory deficits.  The 
examiner noted that there was a mild cervical dorsal 
lordosis, more than usual and the musculature in the anterior 
and posterior cervical spine was somewhat weaker than 
expected, although symmetrical.  The examiner also noted that 
the musculature was poorly developed in the sternocleidal and 
trapezii, but there was no actual muscle deficit.  There was 
tenderness in the posterior cervical spine just to the left 
of approximately C4-5 and the veteran reported that he felt a 
tender mass there which was probably the supporting 
musculature, possibly the splenious capitus but was not 
abnormal.  The examiner also noted that there was a mild 
scoliosis in the cervical spine on palpating the spinous 
processes.  The veteran reportedly had full range of shoulder 
motion.

The examiner stated, "It is my impression that the [veteran] 
is status post op cervical spine fusion and that he has MRI 
evidence of a small central subligamentous disk herniation at 
C4-5, "associated with cord impingement."  I do not feel 
that there is actual disk herniation causing any foraminal 
stenosis or producing a myelopathy or radiculopathy.  In 
fact, his neurological examination is essentially normal and 
his complaints are subjective and we have not been able to 
determine any objective findings, other than some weakness of 
the cervical spine muscles."  The examiner continued, "He 
does have evidence of mild diffuse degenerative 
osteoarthritis which would be expected at this age and in 
view of the fact that he has had a fusion done, it does put 
slightly more stress on adjacent disk levels."

An MRI report dated in October 1999 revealed posterior 
osteophytes and a disc protrusion at C4-5.  It was noted that 
the disc protrusion indented and deformed the spinal cord; 
and in addition, a second lobe of the protrusion extended 
into the proximal right neural foramen where, associated with 
uncovertebral disease, had resulted in severe right neural 
foraminal narrowing.  It was also noted that at C5-6, there 
was osseous narrowing in the posterolateral aspect of the 
vertebral bodies at the left C5 neural foramen which had 
resulted in moderate to severe neural foraminal narrowing and 
there was osseous narrowing at the level of the former 
intervertebral disc at C5-6 which touched but did not deform 
the spinal cord.  

In May 2000, the veteran underwent a C4-5 anterior cervical 
discectomy with iliac-crest bone graft.  A May neurosurgery 
report indicated that the veteran had continued to complain 
of shooting, lancinating pains that go up the posterior 
occipital region, left sided medial finger numbness and 
paresthesia, including the little finger and the ring finger 
bilaterally as well as some thumb and pointer paresthesias in 
both hands.  EMG confirmed C7-C8 radiculopathies bilaterally 
and C5 radiculopathy on the right.  Radiographically, the 
veteran had evidence of anterior cervical herniation at C4-5 
and some foraminal stenosis at C5-6 on the left but nothing 
to confirm C7-8 radiculopathy on left or right 
radiographically.

In July 2000, the veteran presented for follow-up visit with 
no complaints.  It was noted that the veteran had resolution 
of previous posterior neck pain and spasm along with 
resolving numbness in his ands and fingers bilaterally.  X-
rays were reviewed and it was noted that they revealed good 
alignment and good fusion.

An October 2000 note from the Department of Neurosurgery at 
VAMC stated that the veteran was seen for neck pain and 
dysphagia and that from a neurosurgery standpoint, they 
didn't feel that there was any further surgery to be 
considered.  It was noted that the veteran was being referred 
to the ENT clinic for evaluation for the dysphagia and that 
he was going to obtain a high-density cervical collar to wear 
to support while riding in vehicles for comfort.  It was 
noted it would be recommended that the veteran see the 
physical therapist for ultra sound to the posterior cervical 
spine and to avoid heavy lifting greater than 10 pounds for 
the next year. 

In November 2000, the veteran presented for a follow up visit 
with complaints of dysphagia and posterior cervical pain.  At 
the July 2002 VA examination, the veteran complained of 
difficulty in swallowing since his May 2000 discectomy

At the August 2003 VA examination, physical examination of 
the veteran's cervical spine demonstrated moderate to severe 
spasms.  Range of motion exercises demonstrated forward 
flexion from 0 to 20 degrees, extension from 0 to 10 degrees, 
lateral rotation from 0 to 15 degrees.  The neurological 
examination revealed 5/5 in the upper extremities.  The 
examiner noted that the veteran had some weakness of the 
intrinsic hand muscles of the left hand of 4+/5 and dexterity 
was noted to be preserved.  The veteran was diagnosed with 
cervical disc disease with cervical radiculopathy with mild 
fatigability of the upper extremities, left slightly worse 
than right, with preservation of dexterity and fine 
manipulation, but reduced endurance as described.  

At the November 2003 VA examination, the veteran demonstrated 
tenderness and mild to moderate spasm of the cervical spine 
region.  Range of motion exercises demonstrated forward 
flexion from 0 to 20 degrees, extension from 0 to 10 degrees, 
lateral rotation from 0 to 20 degrees, and lateral flexion 
from 0 to 20 degrees.  The examiner noted that the veteran 
was prone for fluctuations and that it was not possible for 
him to predict the amount of dysfunction during exacerbation.

Rating criteria in effect prior to September 26, 2003

The veteran was awarded a 30 percent rating under 38 C.F.R. § 
4.71a, Diagnostic Code 5290 for limitation of motion of the 
cervical spine.  That is the maximum possible rating under 
that diagnostic code.  The Court has held that diagnostic 
codes predicated on limitation of motion do not prohibit 
consideration of a higher rating based on functional loss due 
to pain on use or due to flare-ups under 38 C.F.R. §§ 4.40, 
4.45, and 4.59.  See DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995).  The Court has also held, however, that there is no 
basis for a rating in excess of the maximum schedular rating 
based on limitation of motion due to pain or functional loss 
under these provisions.  See Johnston v. Brown, 10 Vet. App. 
80 (1997).

Higher evaluations are provided under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5286 and 5287 for ankylosis of the spine and 
under 38 C.F.R. § 4.71a, Diagnostic Code 5293 for severe or 
pronounced intervertebral disc syndrome.  

With respect to Diagnostic Codes 5286 and 5287, ankylosis is 
the immobility and consolidation of a joint.  Lewis v. 
Derwinski, 3 Vet. App. 259 (1992).  An evaluation in excess 
of 30 percent for the veteran's disability is not warranted 
under these codes because the veteran's service-connected 
disability has not been shown to result in ankylosis.  

With respect to Diagnostic Code 5293, a rating in excess of 
30 percent for intervertebral disc syndrome (Diagnostic Code 
5293) requires either severe intervertebral disc syndrome 
with recurring attacks with intermittent relief or persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk or other neurological findings appropriate to site 
of diseased disc and little intermittent relief.  

The evidence indicates that the veteran exhibits recurring 
attacks with intermittent relief.  The Board notes that at 
the May 1977 VA examination, the veteran reported that after 
his surgery in August 1994, he developed anterior neck pain.  
At the May 1998 VA examination, the veteran complained of 
pain at the back of the neck with spasm.  The May 2000 
neurosurgery report indicated that the veteran had continued 
to complain of shooting, lancinating pains that go up the 
posterior occipital region.  In October 2000, a note from the 
Department of Neurosurgery stated that the veteran was seen 
for neck pain; and in November 2000, he presented for a 
follow up visit with complaints of posterocervical pain.  At 
the January 2005 hearing, the veteran testified that he has 
pain in the back of the neck constantly and that he takes 
medication and that on a scale from 1 to 10, the pain is an 
11, the pain is severe.  Thus, the symptoms are significant, 
and the frequency and severity described show that they most 
closely approximate the criteria for the 40 percent rating 
under DC 5293.  
  
The Board notes that the veteran has demonstrated muscle 
spasm and other neurological findings associated with his 
cervical spine disability.  However, as the RO has assigned 
separate ratings for cervical radiculopathy of the left and 
right upper extremities, to evaluate the neurologic aspects 
of the cervical spine disability under the 60 percent rating 
of Diagnostic Code 5293 would constitute pyramiding since 
that rating contemplates neurologic aspects of intervertebral 
disc syndrome.

Accordingly, a rating of 40 percent under the rating criteria 
in effect prior to September 26, 2003, is warranted.

Rating criteria in effect from September 26, 2003

As noted above, the regulations for rating disabilities of 
the spine were revised effective September 26, 2003.  A 
general rating formula for diseases and injuries of the spine 
is used for all diagnostic codes unless Diagnostic Code 5243 
is evaluated under the formula for incapacitating episodes.  

For a rating in excess of 40 percent for the veteran's 
cervical spine disability under the new regulations, there 
must be unfavorable ankylosis of the entire spine or the 
veteran must have suffered with incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months.  As noted above, there is no evidence of record of 
ankylosis; and no medical evidence suggests, nor has the 
veteran alleged, that he suffers from incapacitating episodes 
having a total duration of at least six weeks during the past 
12-month period.  

Accordingly, a rating in excess of 40 percent under the 
rating criteria in effect from September 26, 2003, is not 
warranted.  


ORDER

1.  Entitlement to an effective date earlier than October 9, 
1998 for the grant of service connection of post-traumatic 
stress disorder (PTSD) is denied.

2.  Entitlement to an initial disability evaluation of 40 
percent for degenerative joint disease of the cervical spine 
with status post discectomies of C5-6 and C4-5 fusion 


is granted, subject to the law and regulations governing the 
payment of monetary benefits.
 


	                        
____________________________________________
John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


